Name: 2010/335/: Commission Decision of 10Ã June 2010 on guidelines for the calculation of land carbon stocks for the purpose of Annex V to Directive 2009/28/EC (notified under document C(2010) 3751)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  deterioration of the environment;  energy policy;  chemistry;  oil industry
 Date Published: 2010-06-17

 17.6.2010 EN Official Journal of the European Union L 151/19 COMMISSION DECISION of 10 June 2010 on guidelines for the calculation of land carbon stocks for the purpose of Annex V to Directive 2009/28/EC (notified under document C(2010) 3751) (2010/335/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/28/EC of the European Parliament and of the Council of 23 April 2009 on the promotion of the use of energy from renewable sources and amending and subsequently repealing Directives 2001/77/EC and 2003/30/EC (1), and in particular Annex V, part C, point 10 thereof, Whereas: (1) Directive 2009/28/EC lays down rules for calculating the greenhouse gas impact of biofuels, bioliquids and their fossil fuel comparators, which take into account emissions from carbon stock changes caused by land use change. Directive 98/70/EC of the European Parliament and of the Council of 13 October 1998 relating to the quality of petrol and diesel fuels and amending Council Directive 93/12/EEC (2) includes corresponding rules as far as biofuels are concerned. (2) The Commission should draw its guidelines for the calculation of land carbon stocks on the 2006 Intergovernmental Panel on Climate Change (IPCC) Guidelines for National Greenhouse Gas Inventories. Those Guidelines were intended for national greenhouse gas inventories and are not expressed in a form that is readily applicable by economic operators. It is therefore appropriate, where IPCC Guidelines for National Greenhouse Gas Inventories lack the necessary information for purposes of biofuel and bioliquid production or where such information is not accessible, to draw on other scientific sources of data. (3) For the calculation of the carbon stocks in soil organic matter it is appropriate to take into account climate, soil type, land cover, land management and input. For mineral soils, the IPCC Tier 1 methodology for soil organic carbon is an appropriate method to use for this purpose as it covers the global level. For organic soils, the IPCC methodology addresses in particular carbon loss following soil drainage and does this only through annual losses. As soil drainage normally results in high carbon stock loss that cannot be compensated by the greenhouse gas saving of biofuels or bioliquids and as drainage of peatland soil is prohibited by the sustainability criteria laid down by Directive 2009/28/EC, it suffices to lay down general rules for determining soil organic carbon or carbon losses in organic soils. (4) For the calculation of carbon stock in living biomass and dead organic matter a low complexity approach corresponding to IPCC Tier 1 methodology for vegetation should be an appropriate method. In accordance with that methodology it is reasonable to assume that all carbon stock in living biomass and dead organic matter is lost from the land upon conversion. Dead organic matter is usually of low significance in land conversion for the establishment of crops for the production of biofuels and bioliquids, but should be taken into account at least for closed forests. (5) In calculating the greenhouse gas impact of land conversion, economic operators should be able to use actual values for the carbon stocks associated with the reference land use and the land use after conversion. They should also be able to use standard values and it is appropriate for these guidelines to provide them. It is not necessary, however, to provide standard values for improbable combinations of climate and soil type. (6) Annex V to Directive 2009/28/EC sets out the method for calculating greenhouse gas impacts and contains rules for the calculation of annualised emissions of carbon stock changes from land use changes. The guidelines annexed to this Decision establish rules for the calculation of land carbon stocks, completing the rules laid down in the Annex V, HAS ADOPTED THIS DECISION: Article 1 The guidelines for the calculation of land carbon stocks for the purpose of Annex V to Directive 2009/28/EC are set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 June 2010. For the Commission GÃ ¼nther OETTINGER Member of the Commission (1) OJ L 140, 5.6.2009, p. 16. (2) OJ L 350, 28.12.1998, p. 58. ANNEX Guidelines for the calculation of land carbon stocks for the purpose of Annex V to Directive 2009/28/EC TABLE OF CONTENTS 1. Introduction 2. Consistent representation of land carbon stocks 3. Calculation of carbon stocks 4. Soil organic carbon stock 5. Above and below ground vegetation carbon stock 6. Standard soil carbon stock in mineral soils 7. Factors reflecting the difference in soil organic carbon compared to the standard soil organic carbon 8. Carbon stock values for above and below ground vegetation carbon stock 1. INTRODUCTION These guidelines establish the rules for the calculation of land carbon stocks, both for the reference land use (CSR , as defined in point 7 of Annex V to Directive 2009/28/EC) and the actual land use (CSA , as defined in point 7 of Annex V to Directive 2009/28/EC). In point 2 rules are provided in order that land carbon stocks are consistently determined. Point 3 provides the general rule for the calculation of carbon stocks, which consist of two components: soil organic carbon and carbon stock in the above and below ground vegetation. Point 4 provides detailed rules for determining the soil organic carbon stock. For mineral soils it provides the option of following a method that allows the use of values provided for in the guidelines, while the option of using alternative methods is also provided for. For organic soils methods are described, but the guidelines do not contain values for determining soil organic carbon stock in organic soils. Point 5 provides detailed rules for carbon stock in vegetation, but is only relevant in the case the choice is made not to use values for above and below ground vegetation carbon stock provided in point 8 of the guidelines (the use of the values provided in point 8 is not obligatory and for certain cases it may not contain the appropriate values). Point 6 provides the rules to select the appropriate values in case the choice is made to use the guidelines values related to soil organic carbon in mineral soils (these values are provided in points 6 and 7). In these rules reference is made to data layers on climate regions and soil type available through the online Transparency platform established by Directive 2009/28/EC. Those data layers are detailed layers underlying figures 1 and 2 below. Point 8 provides values for carbon stock in the above and below ground vegetation and related parameters. Points 7 and 8 provide values for four different land use categories: cropland, perennial crops, grassland and forest land. Figure 1 Climate regions Figure 2 Geographic distribution of soil types 2. CONSISTENT REPRESENTATION OF LAND CARBON STOCKS For determining the carbon stock per unit area associated with CSR and CSA the following rules shall apply: (1) the area for which the land carbon stocks are calculated shall for the entire area have similar: (a) biophysical conditions in terms of climate and soil type; (b) management history in terms of tillage; (c) input history in terms of carbon input to soil. (2) the carbon stock of the actual land use, CSA , shall be taken as:  in the case of loss of carbon stock: the estimated equilibrium carbon stock that the land will reach in its new use,  in the case of carbon stock accumulation: the estimated carbon stock after 20 years or when the crop reaches maturity, whichever the earlier. 3. CALCULATION OF CARBON STOCKS For the calculation of CSR and CSA the following rule shall apply: CSi = (SOC + CVEG ) Ã  A where: CSI= the carbon stock per unit area associated with the land use i (measured as mass of carbon per unit area, including both soil and vegetation); SOC= soil organic carbon (measured as mass of carbon per hectare), calculated in accordance with point 4; CVEG= above and below ground vegetation carbon stock (measured as mass of carbon per hectare), calculated in accordance with point 5 or selected from the appropriate values in point 8; A= factor scaling to the area concerned (measured as hectares per unit area). 4. SOIL ORGANIC CARBON STOCK 4.1. Mineral soils For the calculation of SOC the following rule may be used: SOC = SOCST Ã  FLU Ã  FMG Ã  FI where: SOC= soil organic carbon (measured as mass of carbon per hectare); SOCST= standard soil organic carbon in the 0-30 centimetre topsoil layer (measured as mass of carbon per hectare); FLU= land use factor reflecting the difference in soil organic carbon associated with the type of land use compared to the standard soil organic carbon; FMG= management factor reflecting the difference in soil organic carbon associated with the principle management practice compared to the standard soil organic carbon; FI= input factor reflecting the difference in soil organic carbon associated with different levels of carbon input to soil compared to the standard soil organic carbon. For SOCST the appropriate values presented in point 6 shall apply. For FLU , FMG and FI the appropriate values presented in point 7 shall apply. As an alternative to using the above rule, other appropriate methods, including measurements, may be used to determine SOC. As far as such methods are not based on measurements, they shall take into account climate, soil type, land cover, land management and inputs. 4.2. Organic soils (histosols) For determining SOC, appropriate methods shall be used. Such methods shall take into account the entire depth of the organic soil layer as well as climate, land cover and land management and input. Such methods may include measurements. Where carbon stock affected by soil drainage is concerned, losses of carbon following drainage shall be taken into account by appropriate methods. Such methods may be based on annual losses of carbon following drainage. 5. ABOVE AND BELOW GROUND VEGETATION CARBON STOCK Except where a value for CVEG set out in point 8 is used, for the calculation of CVEG the following rule shall apply: CVEG = CBM + CDOM where: CVEG= above and below ground vegetation carbon stock (measured as mass of carbon per hectare); CBM= above and below ground carbon stock in living biomass (measured as mass of carbon per hectare), calculated in accordance with point 5.1; CDOM= above and below ground carbon stock in dead organic matter (measured as mass of carbon per hectare), calculated in accordance with point 5.2. For CDOM the value of 0 may be used, except in the case of forest land  excluding forest plantations  having more than 30 % canopy cover. 5.1. Living biomass For the calculation of CBM the following rule shall apply: CBM = CAGB + CBGB where: CBM= above and below ground carbon stock in living biomass (measured as mass of carbon per hectare); CAGB= above ground carbon stock in living biomass (measured as mass of carbon per hectare), calculated in accordance with point 5.1.1; CBGB= below ground carbon stock in living biomass (measured as mass of carbon per hectare), calculated in accordance with point 5.1.2. 5.1.1. Above ground living biomass For the calculation of CAGB the following rule shall apply: CAGB = BAGB Ã  CFB where: CAGB= above ground carbon stock in living biomass (measured as mass of carbon per hectare); BAGB= weight of above ground living biomass (measured as mass of dry matter per hectare); CFB= carbon fraction of dry matter in living biomass (measured as mass of carbon per mass of dry matter). For cropland, perennial crops and forest plantations the value for BAGB shall be the average weight of the above ground living biomass during the production cycle. For CFB the value of 0,47 may be used. 5.1.2. Below ground living biomass For the calculation of CBGB one of the following two rules shall be used: (1) CBGB = BBGB Ã  CFB where: CBGB= below ground carbon stock in living biomass (measured as mass of carbon per hectare); BBGB= weight of below ground living biomass (measured as mass of dry matter per hectare); CFB= carbon fraction of dry matter in living biomass (measured as mass of carbon per mass of dry matter). For cropland, perennial crops and forest plantations the value for BBGB shall be the average weight of the below ground living biomass during the production cycle. For CFB the value of 0,47 may be used. (2) CBGB = CAGB Ã  R where: CBGB= below ground carbon stock in living biomass (measured as mass of carbon per hectare); CAGB= above ground carbon stock in living biomass (measured as mass of carbon per hectare); R= ratio of below ground carbon stock in living biomass to above ground carbon stock in living biomass. Appropriate values for R set out in point 8 may be used. 5.2. Dead organic matter For the calculation of CDOM the following rule shall apply: CDOM = CDW + CLI where: CDOM= above and below ground carbon stock in dead organic matter (measured as mass of carbon per hectare); CDW= carbon stock in dead wood pool (measured as mass of carbon per hectare), calculated in accordance with point 5.2.1; CLI= carbon stock in litter (measured as mass of carbon per hectare), calculated in accordance with point 5.2.2. 5.2.1. Carbon stock in dead wood pool For the calculation of CDW the following rule shall apply: CDW = DOMDW Ã  CFDW where: CDW= carbon stock in dead wood pool (measured as mass of carbon per hectare); DOMDW= weight of dead wood pool (measured as mass of dry matter per hectare); CFDW= carbon fraction of dry matter in dead wood pool (measured as mass of carbon per mass of dry matter). For CFDW the value of 0,5 may be used. 5.2.2. Carbon stock in litter For the calculation of CLI the following rule shall apply: CLI = DOMLI Ã  CFLI where: CLI= carbon stock in litter (measured as mass of carbon per hectare); DOMLI= weight of litter (measured as mass of dry matter per hectare); CFLI= carbon fraction of dry matter in litter (measured as mass of carbon per mass of dry matter). For CFLI the value of 0,4 may be used. 6. STANDARD SOIL CARBON STOCK IN MINERAL SOILS A value for SOCST shall be selected from table 1, based on the appropriate climate region and soil type of the area concerned as set out in points 6.1 and 6.2. Table 1 SOCST, standard soil organic carbon in the 0-30 centimetre topsoil layer (tonnes of carbon per hectare) Climate Region Soil type High activity clay soils Low activity clay soils Sandy soils Spodic soils Volcanic soils Wetland soils Boreal 68  10 117 20 146 Cold temperate, dry 50 33 34  20 87 Cold temperate, moist 95 85 71 115 130 87 Warm temperate, dry 38 24 19  70 88 Warm temperate, moist 88 63 34  80 88 Tropical, dry 38 35 31  50 86 Tropical, moist 65 47 39  70 86 Tropical, wet 44 60 66  130 86 Tropical, montane 88 63 34  80 86 6.1. Climate region The appropriate climate region for the selection of the appropriate value for SOCST shall be determined from the climate region data layers available through the Transparency platform established by Article 24 of Directive 2009/28/EC. 6.2. Soil type The appropriate soil type shall be determined according to figure 3. The soil type data layers available through the Transparency platform established by Article 24 of Directive 2009/28/EC may be used as guidance to determine the appropriate soil type. Figure 3 Classification of soil types 7. FACTORS REFLECTING THE DIFFERENCE IN SOIL ORGANIC CARBON COMPARED TO THE STANDARD SOIL ORGANIC CARBON Appropriate values for FLU , FMG and FI shall be selected from tables in this point. For the calculation of CSR the appropriate management and input factors are those that were applied in January 2008. For the calculation of CSA the appropriate management and input factors are those that are being applied and will lead to the equilibrium carbon stock concerned. 7.1. Cropland Table 2 Factors for cropland Climate region Land use (FLU ) Management (FMG ) Input (FI ) FLU FMG FI Temperate/Boreal, dry Cultivated Full-tillage Low 0,8 1 0,95 Medium 0,8 1 1 High with manure 0,8 1 1,37 High without manure 0,8 1 1,04 Reduced tillage Low 0,8 1,02 0,95 Medium 0,8 1,02 1 High with manure 0,8 1,02 1,37 High without manure 0,8 1,02 1,04 No till Low 0,8 1,1 0,95 Medium 0,8 1,1 1 High with manure 0,8 1,1 1,37 High without manure 0,8 1,1 1,04 Temperate/Boreal, moist/wet Cultivated Full-tillage Low 0,69 1 0,92 Medium 0,69 1 1 High with manure 0,69 1 1,44 High without manure 0,69 1 1,11 Reduced tillage Low 0,69 1,08 0,92 Medium 0,69 1,08 1 High with manure 0,69 1,08 1,44 High without manure 0,69 1,08 1,11 No till Low 0,69 1,15 0,92 Medium 0,69 1,15 1 High with manure 0,69 1,15 1,44 High without manure 0,69 1,15 1,11 Tropical, dry Cultivated Full-tillage Low 0,58 1 0,95 Medium 0,58 1 1 High with manure 0,58 1 1,37 High without manure 0,58 1 1,04 Reduced tillage Low 0,58 1,09 0,95 Medium 0,58 1,09 1 High with manure 0,58 1,09 1,37 High without manure 0,58 1,09 1,04 No till Low 0,58 1,17 0,95 Medium 0,58 1,17 1 High with manure 0,58 1,17 1,37 High without manure 0,58 1,17 1,04 Tropical, moist/wet Cultivated Full-tillage Low 0,48 1 0,92 Medium 0,48 1 1 High with manure 0,48 1 1,44 High without manure 0,48 1 1,11 Reduced tillage Low 0,48 1,15 0,92 Medium 0,48 1,15 1 High with manure 0,48 1,15 1,44 High without manure 0,48 1,15 1,11 No till Low 0,48 1,22 0,92 Medium 0,48 1,22 1 High with manure 0,48 1,22 1,44 High without manure 0,48 1,22 1,11 Tropical Montane Cultivated Full-tillage Low 0,64 1 0,94 Medium 0,64 1 1 High with manure 0,64 1 1,41 High without manure 0,64 1 1,08 Reduced tillage Low 0,64 1,09 0,94 Medium 0,64 1,09 1 High with manure 0,64 1,09 1,41 High without manure 0,64 1,09 1,08 No till Low 0,64 1,16 0,94 Medium 0,64 1,16 1 High with manure 0,64 1,16 1,41 High without manure 0,64 1,16 1,08 Table 3 provides guidance for selecting appropriate values from Tables 2 and 4. Table 3 Guidance on management and input for cropland and perennial crops Management/Input Guidance Full-tillage Substantial soil disturbance with full inversion and/or frequent (within year) tillage operations. At planting time, little (e.g. < 30 %) of the surface is covered by residues. Reduced tillage Primary and/or secondary tillage but with reduced soil disturbance (usually shallow and without full soil inversion) and normally leaves surface with > 30 % coverage by residues at planting. No till Direct seeding without primary tillage, with only minimal soil disturbance in the seeding zone. Herbicides are typically used for weed control. Low Low residue return occurs when there is due to removal of residues (via collection or burning), frequent bare-fallowing, production of crops yielding low residues (e.g. vegetables, tobacco, cotton), no mineral fertilisation or nitrogen-fixing crops. Medium Representative for annual cropping with cereals where all crop residues are returned to the field. If residues are removed then supplemental organic matter (e.g. manure) is added. Also requires mineral fertilisation or nitrogen-fixing crop in rotation. High with manure Represents significantly higher carbon input over medium carbon input cropping systems due to an additional practice of regular addition of animal manure. High without manure Represents significantly greater crop residue inputs over medium carbon input cropping systems due to additional practices, such as production of high residue yielding crops, use of green manures, cover crops, improved vegetated fallows, irrigation, frequent use of perennial grasses in annual crop rotations, but without manure applied (see row above). 7.2. Perennial crops Table 4 Factors for perennial crops, namely multi-annual crops whose stem is usually not annually harvested such as short rotation coppice and oil palm Climate region Land use (FLU ) Management (FMG ) Input (FI ) FLU FMG FI Temperate/Boreal, dry Perennial crop Full-tillage Low 1 1 0,95 Medium 1 1 1 High with manure 1 1 1,37 High without manure 1 1 1,04 Reduced tillage Low 1 1,02 0,95 Medium 1 1,02 1 High with manure 1 1,02 1,37 High without manure 1 1,02 1,04 No till Low 1 1,1 0,95 Medium 1 1,1 1 High with manure 1 1,1 1,37 High without manure 1 1,1 1,04 Temperate/Boreal, moist/wet Perennial crop Full-tillage Low 1 1 0,92 Medium 1 1 1 High with manure 1 1 1,44 High without manure 1 1 1,11 Reduced tillage Low 1 1,08 0,92 Medium 1 1,08 1 High with manure 1 1,08 1,44 High without manure 1 1,08 1,11 No till Low 1 1,15 0,92 Medium 1 1,15 1 High with manure 1 1,15 1,44 High without manure 1 1,15 1,11 Tropical, dry Perennial crop Full-tillage Low 1 1 0,95 Medium 1 1 1 High with manure 1 1 1,37 High without manure 1 1 1,04 Reduced tillage Low 1 1,09 0,95 Medium 1 1,09 1 High with manure 1 1,09 1,37 High without manure 1 1,09 1,04 No till Low 1 1,17 0,95 Medium 1 1,17 1 High with manure 1 1,17 1,37 High without manure 1 1,17 1,04 Tropical, moist/wet Perennial crop Full-tillage Low 1 1 0,92 Medium 1 1 1 High with manure 1 1 1,44 High without manure 1 1 1,11 Reduced tillage Low 1 1,15 0,92 Medium 1 1,15 1 High with manure 1 1,15 1,44 High without manure 1 1,15 1,11 No till Low 1 1,22 0,92 Medium 1 1,22 1 High with manure 1 1,22 1,44 High without manure 1 1,22 1,11 Tropical Montane Perennial crop Full-tillage Low 1 1 0,94 Medium 1 1 1 High with manure 1 1 1,41 High without manure 1 1 1,08 Reduced tillage Low 1 1,09 0,94 Medium 1 1,09 1 High with manure 1 1,09 1,41 High without manure 1 1,09 1,08 No till Low 1 1,16 0,94 Medium 1 1,16 1 High with manure 1 1,16 1,41 High without manure 1 1,16 1,08 Table 3 in point 7.1 provides guidance for selecting appropriate values from Table 4. 7.3. Grassland Table 5 Factors for grassland, including savannahs Climate region Land Use (FLU ) Management (FMG ) Input (FI ) FLU FMG FI Temperate/Boreal, dry Grassland Improved Medium 1 1,14 1 High 1 1,14 1,11 Nominally managed Medium 1 1 1 Moderately degraded Medium 1 0,95 1 Severely degraded Medium 1 0,7 1 Temperate/Boreal, moist/wet Grassland Improved Medium 1 1,14 1 High 1 1,14 1,11 Nominally managed Medium 1 1 1 Moderately degraded Medium 1 0,95 1 Severely degraded Medium 1 0,7 1 Tropical, dry Grassland Improved Medium 1 1,17 1 High 1 1,17 1,11 Nominally managed Medium 1 1 1 Moderately degraded Medium 1 0,97 1 Severely degraded Medium 1 0,7 1 Tropical, moist/wet Savannah Improved Medium 1 1,17 1 High 1 1,17 1,11 Nominally managed Medium 1 1 1 Moderately degraded Medium 1 0,97 1 Severely degraded Medium 1 0,7 1 Tropical Montane, dry Grassland Improved Medium 1 1,16 1 High 1 1,16 1,11 Nominally managed Medium 1 1 1 Moderately degraded Medium 1 0,96 1 Severely degraded Medium 1 0,7 1 Table 6 provides guidance for selecting appropriate values from Table 5. Table 6 Guidance on management and input for grassland Management/Input Guidance Improved Represents grassland which is sustainably managed with moderate grazing pressure and that receive at least one improvement (e.g. fertilisation, species improvement, irrigation). Nominally managed Represents non-degraded and sustainably managed grassland, but without significant management improvements. Moderately degraded Represents overgrazed or moderately degraded grassland, with somewhat reduced productivity (relative to the native or nominally managed grassland) and receiving no management inputs. Severely degraded Implies major long-term loss of productivity and vegetation cover, due to severe mechanical damage to the vegetation and/or severe soil erosion. Medium Applies where no additional management inputs have been used. High Applies to improved grassland where one or more additional management inputs/improvements have been used (beyond that is required to be classified as improved grassland). 7.4. Forest land Table 7 Factors for forest land having at least 10 % canopy cover Climate region Land use (FLU ) Management (FMG ) Input (FI ) FLU FMG FI All Native forest (non-degraded) n/a (1) n/a 1 All Managed forest All All 1 1 1 Tropical, moist/dry Shifting cultivation-shortened fallow n/a n/a 0,64 Shifting cultivation-mature fallow n/a n/a 0,8 Temperate/Boreal, moist/dry Shifting cultivation-shortened fallow n/a n/a 1 Shifting cultivation-mature fallow n/a n/a 1 Table 8 provides guidance for selecting appropriate values from Table 7. Table 8 Guidance on land use for forest land Land use Guidance Native forest (non-degraded) Represents native or long-term, non-degraded and sustainably managed forest. Shifting cultivation Permanent shifting cultivation, where tropical forest or woodland is cleared for planting of annual crops for a short time (e.g. 3-5 years) period and then abandoned to regrowth. Mature fallow Represents situations where the forest vegetation recovers to a mature or near mature state prior to being cleared again for cropland use. Shortened fallow Represents situations where the forest vegetation recovery is not attained prior to reclearing. 8. CARBON STOCK VALUES FOR ABOVE AND BELOW GROUND VEGETATION CARBON STOCK For CVEG or R the appropriate values laid down in this point may be used. 8.1. Cropland Table 9 Vegetation values for cropland (general) Climate region CVEG (tonnes carbon/hectare) All 0 Table 10 Vegetation values for sugar cane (specific) Domain Climate region Ecological zone Continent CVEG (tonnes carbon per hectare) Tropical Tropical dry Tropical dry forest Africa 4,2 Asia (continental, insular) 4 Tropical scrubland Asia (continental, insular) 4 Tropical moist Tropical moist deciduous forest Africa 4,2 Central and South America 5 Tropical wet Tropical rain forest Asia (continental, insular) 4 Central and South America 5 Subtropical Warm temperate dry Subtropical steppe North America 4,8 Warm temperate moist Subtropical humid forest Central and South America 5 North America 4,8 8.2. Perennial crops, namely multi-annual crops whose stem is usually not annually harvested such as short rotation coppice and oil palm Table 11 Vegetation values for perennial crops (general) Climate region CVEG (tonnes carbon per hectare) Temperate (all moisture regimes) 43,2 Tropical, dry 6,2 Tropical, moist 14,4 Tropical, wet 34,3 Table 12 Vegetation values for specific perennial crops Climate region Crop type CVEG (tonnes carbon per hectare) All Coconuts 75 Jatropha 17,5 Jojoba 2,4 Oil palm 60 8.3. Grassland Table 13 Vegetation values for grassland  excluding scrubland (general) Climate region CVEG (tonnes carbon per hectare) Boreal  Dry & Wet 4,3 Cool Temperate  Dry 3,3 Cool Temperate  Wet 6,8 Warm Temperate  Dry 3,1 Warm Temperate  Wet 6,8 Tropical  Dry 4,4 Tropical  Moist & Wet 8,1 Table 14 Vegetation values for Miscanthus (specific) Domain Climate region Ecological zone Continent CVEG (tonnes carbon per hectare) Subtropical Warm temperate dry Subtropical dry forest Europe 10 North America 14,9 Subtropical steppe North America 14,9 Table 15 Vegetation values for scrubland, namely land with vegetation composed largely of woody plants lower than 5 meter not having clear physiognomic aspects of trees Domain Continent CVEG (tonnes carbon per hectare) Tropical Africa 46 North and South America 53 Asia (continental) 39 Asia (insular) 46 Australia 46 Subtropical Africa 43 North and South America 50 Asia (continental) 37 Europe 37 Asia (insular) 43 Temperate Global 7,4 8.4. Forest land Table 16 Vegetation values for forest land  excluding forest plantations  having between 10 % and 30 % canopy cover Domain Ecological zone Continent CVEG (tonnes carbon per hectare) R Tropical Tropical rain forest Africa 40 0,37 North and South America 39 0,37 Asia (continental) 36 0,37 Asia (insular) 45 0,37 Tropical moist forest Africa 30 0,24 North and South America 26 0,24 Asia (continental) 21 0,24 Asia (insular) 34 0,24 Tropical dry forest Africa 14 0,28 North and South America 25 0,28 Asia (continental) 16 0,28 Asia (insular) 19 0,28 Tropical mountain systems Africa 13 0,24 North and South America 17 0,24 Asia (continental) 16 0,24 Asia (insular) 26 0,28 Subtropical Subtropical humid forest North and South America 26 0,28 Asia (continental) 22 0,28 Asia (insular) 35 0,28 Subtropical dry forest Africa 17 0,28 North and South America 26 0,32 Asia (continental) 16 0,32 Asia (insular) 20 0,32 Subtropical steppe Africa 9 0,32 North and South America 10 0,32 Asia (continental) 7 0,32 Asia (insular) 9 0,32 Temperate Temperate oceanic forest Europe 14 0,27 North America 79 0,27 New Zealand 43 0,27 South America 21 0,27 Temperate continental forest Asia, Europe (  ¤ 20 y) 2 0,27 Asia, Europe (> 20 y) 14 0,27 North and South America (  ¤ 20 y) 7 0,27 North and South America (> 20 y) 16 0,27 Temperate mountain systems Asia, Europe (  ¤ 20 y) 12 0,27 Asia, Europe (> 20 y) 16 0,27 North and South America (  ¤ 20 y) 6 0,27 North and South America (> 20 y) 6 0,27 Boreal Boreal coniferous forest Asia, Europe, North America 12 0,24 Boreal tundra woodland Asia, Europe, North America (  ¤ 20 y) 0 0,24 Asia, Europe, North America (> 20 y) 2 0,24 Boreal mountain systems Asia, Europe, North America (  ¤ 20 y) 2 0,24 Asia, Europe, North America (> 20 y) 6 0,24 Table 17 Vegetation values for forest land  excluding forest plantations  having more than 30 % canopy cover Domain Ecological zone Continent CVEG (tonnes carbon per hectare) Tropical Tropical rain forest Africa 204 North and South America 198 Asia (continental) 185 Asia (insular) 230 Tropical moist deciduous forest Africa 156 North and South America 133 Asia (continental) 110 Asia (insular) 174 Tropical dry forest Africa 77 North and South America 131 Asia (continental) 83 Asia (insular) 101 Tropical mountain systems Africa 77 North and South America 94 Asia (continental) 88 Asia (insular) 130 Subtropical Subtropical humid forest North and South America 132 Asia (continental) 109 Asia (insular) 173 Subtropical dry forest Africa 88 North and South America 130 Asia (continental) 82 Asia (insular) 100 Subtropical steppe Africa 46 North and South America 53 Asia (continental) 41 Asia (insular) 47 Temperate Temperate oceanic forest Europe 84 North America 406 New Zealand 227 South America 120 Temperate continental forest Asia, Europe (  ¤ 20 y) 27 Asia, Europe (> 20 y) 87 North and South America (  ¤ 20 y) 51 North and South America (> 20 y) 93 Temperate mountain systems Asia, Europe (  ¤ 20 y) 75 Asia, Europe (> 20 y) 93 North and South America (  ¤ 20 y) 45 North and South America (> 20 y) 93 Boreal Boreal coniferous forest Asia, Europe, North America 53 Boreal tundra woodland Asia, Europe, North America (  ¤ 20 y) 26 Asia, Europe, North America (> 20 y) 35 Boreal mountain systems Asia, Europe, North America (  ¤ 20 y) 32 Asia, Europe, North America (> 20 y) 53 Table 18 Vegetation values for forest plantations Domain Ecological zone Continent CVEG (tonnes carbon per hectare) R Tropical Tropical rain forest Africa broadleaf > 20 y 87 0,24 Africa broadleaf  ¤ 20 y 29 0,24 Africa Pinus sp. > 20 y 58 0,24 Africa Pinus sp.  ¤ 20 y 17 0,24 Americas Eucalyptus sp. 58 0,24 Americas Pinus sp. 87 0,24 Americas Tectona grandis 70 0,24 Americas other broadleaf 44 0,24 Asia broadleaf 64 0,24 Asia other 38 0,24 Tropical moist deciduous forest Africa broadleaf > 20 y 44 0,24 Africa broadleaf  ¤ 20 y 23 0,24 Africa Pinus sp. > 20 y 35 0,24 Africa Pinus sp.  ¤ 20 y 12 0,24 Americas Eucalyptus sp. 26 0,24 Americas Pinus sp. 79 0,24 Americas Tectona grandis 35 0,24 Americas other broadleaf 29 0,24 Asia broadleaf 52 0,24 Asia other 29 0,24 Tropical dry forest Africa broadleaf > 20 y 21 0,28 Africa broadleaf  ¤ 20 y 9 0,28 Africa Pinus sp. > 20 y 18 0,28 Africa Pinus sp.  ¤ 20 y 6 0,28 Americas Eucalyptus sp. 27 0,28 Americas Pinus sp. 33 0,28 Americas Tectona grandis 27 0,28 Americas other broadleaf 18 0,28 Asia broadleaf 27 0,28 Asia other 18 0,28 Tropical shrubland Africa broadleaf 6 0,27 Africa Pinus sp. > 20 y 6 0,27 Africa Pinus sp.  ¤ 20 y 4 0,27 Americas Eucalyptus sp. 18 0,27 Americas Pinus sp. 18 0,27 Americas Tectona grandis 15 0,27 Americas other broadleaf 9 0,27 Asia broadleaf 12 0,27 Asia other 9 0,27 Tropical mountain systems Africa broadleaf > 20 y 31 0,24 Africa broadleaf  ¤ 20 y 20 0,24 Africa Pinus sp. > 20 y 19 0,24 Africa Pinus sp.  ¤ 20 y 7 0,24 Americas Eucalyptus sp. 22 0,24 Americas Pinus sp. 29 0,24 Americas Tectona grandis 23 0,24 Americas other broadleaf 16 0,24 Asia broadleaf 28 0,24 Asia other 15 0,24 Subtropical Subtropical humid forest Americas Eucalyptus sp. 42 0,28 Americas Pinus sp. 81 0,28 Americas Tectona grandis 36 0,28 Americas other broadleaf 30 0,28 Asia broadleaf 54 0,28 Asia other 30 0,28 Subtropical dry forest Africa broadleaf > 20 y 21 0,28 Africa broadleaf  ¤ 20 y 9 0,32 Africa Pinus sp. > 20 y 19 0,32 Africa Pinus sp.  ¤ 20 y 6 0,32 Americas Eucalyptus sp. 34 0,32 Americas Pinus sp. 34 0,32 Americas Tectona grandis 28 0,32 Americas other broadleaf 19 0,32 Asia broadleaf 28 0,32 Asia other 19 0,32 Subtropical steppe Africa broadleaf 6 0,32 Africa Pinus sp. > 20 y 6 0,32 Africa Pinus sp.  ¤ 20 y 5 0,32 Americas Eucalyptus sp. 19 0,32 Americas Pinus sp. 19 0,32 Americas Tectona grandis 16 0,32 Americas other broadleaf 9 0,32 Asia broadleaf > 20 y 25 0,32 Asia broadleaf  ¤ 20 y 3 0,32 Asia coniferous > 20 y 6 0,32 Asia coniferous  ¤ 20 y 34 0,32 Subtropical mountain systems Africa broadleaf > 20 y 31 0,24 Africa broadleaf  ¤ 20 y 20 0,24 Africa Pinus sp. > 20 y 19 0,24 Africa Pinus sp.  ¤ 20 y 7 0,24 Americas Eucalyptus sp. 22 0,24 Americas Pinus sp. 34 0,24 Americas Tectona grandis 23 0,24 Americas other broadleaf 16 0,24 Asia broadleaf 28 0,24 Asia other 15 0,24 Temperate Temperate oceanic forest Asia, Europe, broadleaf > 20 y 60 0,27 Asia, Europe, broadleaf  ¤ 20 y 9 0,27 Asia, Europe, coniferous > 20 y 60 0,27 Asia, Europe, coniferous  ¤ 20 y 12 0,27 North America 52 0,27 New Zealand 75 0,27 South America 31 0,27 Temperate continental forest and mountain systems Asia, Europe, broadleaf > 20 y 60 0,27 Asia, Europe, broadleaf  ¤ 20 y 4 0,27 Asia, Europe, coniferous > 20 y 52 0,27 Asia, Europe, coniferous  ¤ 20 y 7 0,27 North America 52 0,27 South America 31 0,27 Boreal Boreal coniferous forest and mountain systems Asia, Europe > 20 y 12 0,24 Asia, Europe  ¤ 20 y 1 0,24 North America 13 0,24 Boreal tundra woodland Asia, Europe > 20 y 7 0,24 Asia, Europe  ¤ 20 y 1 0,24 North America 7 0,24 (1) n/a = not applicable; in these cases FMG and FI shall not apply and for the calculation of SOC the following rule may be used: SOC = SOCST Ã  FLU .